UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-149804 NORTHSIGHT CAPITAL, INC. (Exact name of registrant as specified in its charter) Nevada 26-2727362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14301 North 87th Street, Suite 301 Scottsdale, AZ (Address of principal executive offices) (Zip Code) (480) 272-7290 (Registrant’s telephone number, including area code) Copies of Communication to: Stoecklein Law Group 402 West Broadway
